OFFICE   OF THE AmORNEY      GENERAL    OF TEXAS

                                 AUSTIN




xon. Paul xo1t
oounty Attorney
Travis county
Au&in, Texas
I)OU Sir:                   Attmtloht

                            Oplnloa Ho.



                                                     n in thr request
                                                     or faxrs ror
                                                    is department on




                                           ether or not the following
                                           reseixt Leglalature am




     ties,     ror
               the par lg43,~aI.l or the property wh:oh the
     cknorment had porrob~loa or, lithar;by oentraot,  oondoana-
     tloa or (Lord;prior to January l.rt,1943.
                                                                     ..-   ,




     Lion. Paul Ho1t, pall;0 2
                       1

                  *Xt ir'alaimed by Hr. Hlllalro F. !?ltrohko
          Divlolon Olo~ing Attomoy, ?or the War Dopartswd, on
          lands looatod in Bor,gst?oaField, horo in Travis County,
         .-in urouant to the authority oontaiaob in tho8o bills,
          tho ! r offioe: no longor required the pryment br tho rondor
          or a sum rutklolont    to moot the 1943 taxes whm they should
          bogomo payable . Howovor, this logiolationwao,rubaittsdto
          their   ottioe,In Waohlagtoa,   and there soems to b o lam
          quootloa as $0 tho ooootltutloaalltyof theso bills.
                  w110dI       u   dir00tiy   00~00230d   in   the   ar0ppfng   rr06
          y  toX rolls~Or tho land aoquirod as a part of tho Do1
          vrlie urri0$4  in eari   oomf   f r0ula Oppr00iOt0 HOW
          a&vioin( IQOU to tho oonstitutkmalitp or these two bills.
                           !
                   01 hark always hold, whore the dood had not paoord
          &B     the ool$er to the buyer, and duly rroordod in tha
          Qouat~ OlorkCo otiioo Of tho ootmty where tho land was
          situated    on the first day of January, say 1943, that tho
          tares were ottill due aod;g!mt be paid.”
                                              A
                 We deem it dooirablo to oonsider thooo bills ropa-
     ratoly, honoe we tfrst direot our attention to Houao Bill No.
     635. Thlo dot ,i#;divided into four oeotionor Sea. NO. 1 10 a
     statementor   publio polioy, No. 2 or leglolatirr intont, aad
     Xo. 3, whioh is tpe hoart or the Aot, reads aa rollowor

                  *That ~IIall oountioo'inthlo Stats wheroln tho
           United State&or Ainerioaunder o~ndomation prOOWdlng0
           oeoured poosbsoion of lands for tho purpose oi establiah-
           h    and enlqrging,militaryoampo lying in said oountleo
           prior to Janhmry 1, 1943, under order of the Todoral Courts,
           and as a roojdt theroof the ownero oftoafd lands wore do-
     ,    prod     or thb use, oooupanop, beneriolal tltbe and po0ooooion
            horooi prior to January:l, 1943, that said lands be not
           phi306 upon $ho tax rolls ror 1943,~ and that thoeo orrioials
         ~.ohargod with:tho duty of plaoi!@ said lands upon tho various
          :8ax rolls, and lovying and oallsotlxw taxosfor the,roar
,/         1943,bo Andythey azo horoby authorircodto an&shall omit
           lald lands rrom tho tax rolls, and that tam8 car 1943 shall
          ,aot~bo lev$ea, l rooiood, or oollooted against raid lando.w
         ,                                                                     :.   456




son.    P8ul Eolb,        pago 3


           In trot1ngthe ooaotlt~tIonalltyor this Aot we
soed br ooaooraad oal~ with the ltatuo of tho property a@
or January 1, 1943, r 0by r the lpaolfla trrar 0r th, Act
It ie lpplloablo on17 to the taxable N88m of roparty tar
tho ywr 1943.                 ltolr r o n?WmWl
                 We lr o lmnadl                w!th thr quw-
ti0n 0r tit10 aad ornu8hIp as 0r am417 1, 1943.
               For   thm puqooe or this           opfnlon   wo uoun,   as wo
think    wo   must       tha   8orrootoeoo   Or   urtald 60aluatloao     or
raotrum4             L    the Aot,dish wo not0 u            r0uw0t


        or this Stat0 pursuant to prorlilonoor law In luob *as*8
        ando and proT:lleb,. . .-
              ** . , and rlor to Jan-       1, 1943, and upon the
        ril     thareoi, PII ku~+lng with the prov~rioar o$ law
        r&atYE g to lwh netters an4 by ardor ot tho Iredon
        Courts, the UnitmU   States ot hauloa took lmno4late
        poooeooloo ot said lands and ljeotodtho omon thwm-
        fiw
               1). . . tho ownora oi said lands wore doprlred of
        omorohip and tltlo In lald landa .IImtIvo with iuoh
        poa0u0100,

               -. . .
               I)   lnaomuoh as ths equitable and brnriloial title
                      ma in tho UnIta 8tattioor Amrloa on foa-
        to oaii i.aI;do
        uary 1, 1943, . . . that said 1943 tax08 bo not lnlad,
        lorroood, or oollooted apon said laadr.*
               18 point out that br the liaitod loope or the A&,
it dulo       0nIr with tiuo aad ownuohlp 0r land loqoiW#de
diroota     by oolldomnation pror00&~8  by theUnltod 8tatoo
@Worm&oat la lotabllohlag      and enlar&z~ militaryrasps prior
to Juuary 1 1943. Fhlo bala( trw        wo oonolbor the   rtlzmnt
Pro?loloao0) slrotloa 2588 Title 40 0. 8. 0. A. rh oh pro-
                                                        r
rlbo    that the Podera Qotkmont 4,       at itm o’tioa loqulre
title to 1aAd upom riling in the idoral     oourt !B dioh oondomna-
tloa p~-00~04ingo    uo pondslya adoolant16n0r taklnp~       'Phi0
atetut    roads in part a8 r0ii0w0r
Hon. Paul Ho1t, pa40 4


             *Ia aPy proooo4lng in say oourt or thr v8it.a
       Statoaoutside    or tho Dlotrlot   oi Oolumbla whloh has
       boon or mq bo Instituted     br and In th0 aanmor and
       uudu the authority     ot the United Statoo for th
       aoquloItIon   oi say land or la o o untor r ig h or
                                                         t way la
       landror    pub110 uao, the petitionor   may rile in the
       oauoo with t ho prtltlon    or at any tlmo bofora $M&mont,
       a 4a4~aratlon   of takio(l oloae4 by tko atihorlt~
       by law to aoquire tho lamlo doorrIbo4 in the petit-r-- on,
       boolazing that said lands are thorebr taken     for the u80
       or the #itad Bates. . . .

              *upon th0 ffiin4   lald doolarationor taking an4 or
       thr 4o~oolt in tho oourt, to the use or tho peraano
       entItloa   thoreto,   or tho amount or the lotIaate4 oompoaoa-
       tlon stated ln said doolaration, title to the said lands
       in ioo llmplo absolute      or luah looo rotate or intoroot
                       l
       thoroln as lo poolilei in said 4oolaratIoa, shall root
       in tho Unit04 States 0r Amorloa. . . .*
           Slnor the Aat dealsexolu~lrrly  with ooademaatlon
proooodlag# riled br tho United States Gorornmont   In redoral
oourt, and this Aot oontemplatoo,  as wa think it dooo,that
on Januav 1, 1943, tltlo and poooooelonhad rootod in the
PAi; States 6overnment by the illin oi a “doolaratloaof
       II,thoa on said data the prior prlrato ownor whoor lrnd
IO thui!sought to bo oondoaaod IO no longer the owner In the
purview of Artiolo 7151, V. A. 0. S., whloh requlroot
             “All proport shall bo llated ior taxation bmnen
       January i and April   30 or laoh raar, whrn roqulrod br tho
       uooooor,   with roruoaoo to tho quantityhold or owned on
       the rlrot dq or Jaauul In the yoar ior whloh tho p?opbr%y
       IO roqulrad to bo llotod or randored. . . .I
          By rlrtw   ot Artlole n52, V. A. a. S., the 0111~ of
real   utato lo required to list or rrmlor the saw iol temtlon,
Shout6 ho iall to &o so, ArtLo      7205, B. 0. 8.. mkoo it the
duty 3  tho loooooor to list    and loaoao the oam in *thr name
or thm owner; ii mknowa oar pnhaorn”.
-



                                                                            458

I

    Bon, PBul Roli, m         5


                     Thus la no wean would tharo bo a ror~fi*~n~oo or
    rulorion         0r taxes la rlolatlon’oi    Ar%Iel* VIXI 8ootlon 10,
    0r thr     a0aotitutioa     or mf80,    rhioh mad0 as r0h0t

                "The kgiolature shall hare SO -or       to mloaoo
          Oh0 lnhabItanto  or, or prepottyin, any oounty, llty or
          town, rro8 tho papaat     oi tuoo 1~1~4 for State o? aouaty
          p1~poooo,udeoo In oaoo of great pub110 oafamIty la any
          luoh oounty,oity,                   luo hroloaor may bo -do
                                or town, wh e n
          by a rote or tra-thIr48 or oaoh house or tho Lylrlature.*
    thl8 for tho obtlouo ?UOOB that oa Juuaq     1, 1943 the m4ual
    Oor0rarrut ha bu0pu th0 0m0r bf tlrtua 0r aho rifin( or a
    *deolaratlon or takIn4* pro+1404 rot la Seotlon 2568, Title 40,
    U.8.0.
         A., lupn.
              10 arm thorofon,     oonotralnod to hold that Houor Bill
    Ilo.63) lo lonot~tutIoaal. me004 th0 0-0 OOZIO~UO~OE     r0ula be
    reaohed under tho law Indopondontor this Aot.     In othor words
    ii this Art had not beon jtaosrd tho same ro~lu~lon would bo
    roaohod under OxiotIng law without tho aid of this lot.
              Is now pm08 to a oonoldoratlon oi aonate Bill No. 126,
    uhloh IO an amndmoat to ~HlolO 7151, It.d. 5.. by adding
    thoroto the rollaui~~
                  m0~:404  turtbOr that ii the Ualtea Btat*o 0etemm4t
          or say or 18s yoaoleo    having tho power of oondvtlon     ahall
          tak0 over the p~roOoolon of property Tudor luthorfty Of aay
          law authorlzla@ It to oondoma8814 proport~, or undo? an
          optloa to buy said propudf rrom tho ownor, or w&or up awoO-
          mount by tho mnor to sell   a414 propork~, O? Ohall oemply with
          tho laws rolaiing 8s ron4Oaaatloato luoh 111 lxtwt a0 to
          ontitle lb to tho pOOooo~Ioaot uld property, 0 to loMti-
          tuto a taking tbreor   ?rom th8 mrnbr, or pwaolrf 1: vtltooe aama
          tltlo  ro688, then luoh oon40mi~ authority shall bo ronol4or04
          the owner 0r slid prepertr r6r all the pubooeo of ltato an4
          oouaty tuatioa    fn# the datr oi taking posmrssientheroe,
          or fraa the &to or Its o ~1118 with tho oon4amnatIo8 law
          to the estoni that it is 0s"i:filed $0 p68808OiOlh Of Said p?OpW$y,
          or rror th, date it h a l sonpllo4with the ooaQomatIon lawa bo
          the lxbnt that thero ha0 been a takla6 0r oall #mperty rr0r
          the ownor, whioh cnor ooouro fltoiP
                                                                                           459’


    Boa. Paul    Bolt,        paa8 6


              ‘10ahall not ba able to rtat* more llaerly ou?
    rlrwa thaa -8 bono in our opinion lo. 0-b749, whioh la-
    rolrN a wry   sixtlar puertloa     to th one nhioh you prewat
    to  uo, and for oon~eaionee    wo quot.fromthis opinion as
    rollour8
                 *lrtlol*            7151   or   Vornoas8   Aanotat*d   Civil   Statute8
         reads     a8       r0iim~

               "'All proparty 8hall be 1lst.d for taxation b&men
         Janur~ 1 and April 30 o r laoh par,    when raquirod by
         the .8ne8ao?, with rderoaoe to thr quantity    hold or
         owned on the f lrrt day of January in the yr? for whioh
         tho property ir required TV be lletod or renderad.    m
         proprrtr urohared or aoqulrodoa the tk4       day of January
         8hal.lbo Pisted by or for the oreon purehminl; or lo uir-
         sag it.    Ii any propwty her, gy roanoa of any rpoofaP law,
         oontraotor iaot, barn lrpt      or ha8 bean olaimd to bo
         uampted ixoa tuatlon     for an$ period or limit of time,
         end euoh period of oxeaptloa ah811 expire between January 1
         and Deoembe?31 or any pea?, t38ia property ah.11 be .**mk.$
         aad listed   for taxea a8 othr? property; but the tar.8
         asereeed agdaet    said property 8hall be for only the ?q
i        rata of taxea ror the portioa of auoh yea? roaalaing.  Pb

              "By Artlola 7152 Y. A. 0. 6.. the ownor o? real oe-
         tate ia required to li8t or road@? tho mm@ for taxation.
         Should ho fall to do 80, Arti. 7205, 8. 0. a., maker 16
         the duty of the Aeao88or to lirt cad a-8   tho y      in
         We namo oftho owne?~ lf unkaown, ray *u&town
              *A8 to the aaforoemnt  of tho 1iabfUty ot the tu-
         pay,?, Art%018 7272, T. A. U. Ss, ltaten 88 foUow8t
              "*All real and porroacrl rop8rty held or owned by
         any poreon
             por8on in thio   8t.t.  rhnlr,k llabla ior all Stat0
         and Oouatr taxer due
                            due bl the e      ?r thareoi inoludiug
                                                           inoludw tu
         oa reef *atat*,
                 *atat*, ponon81 prop8    T&&    vnd  poll    tar! and the
         Tu
         Tu Oollooto?
             Oollo8tor rbll 18Ty
                               18~ on 88y8ny    eruoaal  or    roe1 prope?ty
                                                                    prape?ty
         to be rouud in hia rotmtr    to
                              rotmty TV   rat  P8ry  all 6elinynt      tue8,
         wlawlaw to tha wnt?Uy
         any             wnt?UyaotritLutamlin(:
                                    aotwltLutamlin(:      . . .
  ~
                                                                                                          460


Hon. Paul Bolt, page 7


                        Ti?bAb Oi the ~?otiSiOM                     Ot tb.8.    St.titt~S,      Oh.
                             lf )?O Utf       08   the ik8t          dW    Or   8~~~         l?08t##
                   llabi Pity m the        Of bh0 tJWW fO? tU88
      for that yea?, and the 88lo             shortly lttuwa ?d8
      dOa8 not We08      the nrl&    mmbir oil I: aoriw   00~
      T, 6tate (Oiv. AD&), 3 8. W. (.a) 559; 08ffOll & OO. T.
      Eabbo?sottlo    (Oir. Al&.), 67 4. q 911; WiatOFS *.Ild(l@ndent
      s,hOOl DiStFiOt      OiT. &9.)  208 4. w
      Oounty v. Stat. I Sop. Ot.),'Pt   S.1. [ia)
      &OS. Oil 00. v. 6tato.(Oit.     App.), 54 S.U.
      ?&188d); Oorlaoh Meroutilo      00. T. Stat.
      9. 1.      (ad)        1035   (.??0?     ?orusod) .

                Qa the ligh8             of the aboro       rttul         authorfUt@      w8 think
      tU.8  should b8’888.88~ 8&8ill8t th8 OWnOF88 Oi ~anUa?y 1,
      l.Pla,i??o8pmotlte of the feel that sin00 that date the
      )ropaay hen born acquired b 8ho right or uiao~t aovia
      and is ‘m osupt rrom tuat 1 on by the p?O?iSiOXl8 0r A?tiolo
      VIII, Sertioa 2                    the oOn#~ifnIt~On 0r Toxaa                               9150,
                                                                           l
                                                                           ir tfng
                                    0r                                             ml018
      Vg~;:.naotaWd                      OiTll Statutes,81&                    goorerr8ntal
                             .
                “A8     t0 th.      aTailabl8       Iball Ot OQll0Otlw              an   .####IPIUlt,
      &biOiO          nI1,       59OtiOAI     15   Or th0 COnStftUtiOn            p?OTid~t
                           888~88iaeat made Upon landed proporty shall
                l'Tha uylual
      bo   a spooial lirn thneoq      ud all property, both roe1 and
      1)o?Soaal,  bolm&g%ngt@ uy drlinpu0nt      t8QayeF shall b
      liable  to 88hA?O and sale r0r th0 lymont 0r cl1.ethe        taxis
      888 )uraltirr   ~duo by rurh dslinquen e ; and suoh rbputy may
      be 80ld ro? thr payM0nt Of the tax@8 and pM.lt POS due by
      #f&h dali8quea8,   Ukyierrorh regulations as the logt8latu?o
      my       jk?~T;d@.’

               -a      tu oollwto?    in the aolleotioa   oi delinquent
      time      may p?oooo6 yalaat       any p?Qpo?ty than bolon6la6 to
                rson rho h88 iail04      or ?SiruOd 30 p8y the tUM i&
      ~Oi?Oll hir OF hi8 ~?OQUt~.             ~St~?SOil te 6tatS (@iv.
      g~p~!,,g&           We lOW$ M#M8h88to ?l**tO tOiT. “py’,       l4'I
                         -18 prmo~81 obl&atlon       of the de nqwnt
      t-e?          ,dOeS 8Ot 8mOt the 8mi.l         tU lii0a that 18
      lttaehe& to maoh Wart o? pa?001 o? land to? tho tuw
                                    &oiiu    Te Wood (OiT. App.) 258
      ::‘:r’~5r”:::yf::            Moor (8up. Ct.),   249 8. W. 1#2.
    Hon.   Paul   Holt,   page   8



                  “A8 to the fO?R#? OmO?S liability to? tUO8, iso
           ;zS     zU?i#p?UdM0@, RUe 104 ( 4.70) St8teS th0 fOiiOw-

                 ""i!hUaif the Own.? ShO\il(l 8.11 the ?ORUt botam
           the data oa rtriohthe tu booomer dUo ho Pa liabI8 thUo-
           for and to any panaltios o? interest that ha8 aoorued,
           although.arbetwmn #ueh,am8? and tb pU?OhaSO?, ho may
           bo entitled under the oontraot   o? sale to ?6OOT@?ova?
           iron the purehare?. *

                "Ar$iolo 7172, V. A. 0. 9 .,   oreating   a spoolal Liba
           oa the property ?ead8r
                       tuor
                 lvA.l.l     upoa real property shall be a lioa upon -
           suoh property until the #am shall hare bean paid. And
           lhourd the 888UBO? tail to 8SSWJSany ?eil lStatO iO?
           any oao o? mom yearr, tho lien shall bo aabodfor 8TUy
           yoa? that ho should fail to af580(18 io?i and he may, in
           li8ting  Rroparty r0r tuos any year thereafter, a88088
           all the baok taxes duo Charem, aooordillg   tc tha pro-
           ~isionr of this titlo.'
                  "Thi6 lien 18 not ridded by the faot t&S property may
           lab?    p8ar to the Waited St8tWi GoTerIunentr This question
           ha8 born deoidod by tho sUP?Upr Gourt oi thr UaitedStat.8
           In thi 0868 0r united states T. Alabama (1.940) 313 u. 9.
           v3, 85 I,. Ed. 1327. In the opinion of tho oourt, If?. Ohioi
           hstioe    maghrs said;

                  rgThat law in oroating ruoh 1iaM for taxes 8ub80 Mat4
           arsumoa in due oourem and making thw ettootiro as agepnot
           #PbSOq~nt pu?ohasUs did not OOntPUene the (lOMtftUtiO3h
           of the United $itataSaad we pr?Oel?e no rwron why thr Uaited
           8tator   albeit probertadwltb rerpeot to prooeedin(pylalrut
           10 without it8 oolLI~$, should etaAd, SO far a8 the 8Xi8tOllO~
           Of the 1iOnS i8 eonaorard ia sty diiierent ~SitiOa      i?fXJI
           that ot other pu?oha88?# or lmd in Alabaaa      rho to&O ooa-
                   es 911and atte? the SpOeff ed tax date. It 18 faailiU
           ET'a0 em to? pantees who take t t tlo,in meh OirOUMtUkO~S
               Se0 that p?aT$rioa  i8 madoto? paymentOf tUa8 -6        tha
/          Goveroaurt oo*ld l  #rily haTe protoetrd itself   in like PUUL~?~
Eon. Paul mm,      -0      9


     lr inding
            no r o Ar titutio MiJA
                                l r ia mlty
                                         in th eltate                  legiela-
     tioa,   we think     that   the liu   should   k   held valid.'
             me   oourt    poiate   out
                                81thOUgh A Valid 1i.A 18
     lr o a ted                        bo lniorrod d~rlna
              on thr proprrty, 14 ea~~ot
    the time the &W~~LUA~ ho&de title to tke gniperty
    a8 the Vb&$e& Btatoe rould be u iA4iepoAeablepasty to
    a suit eoeh a8 #mided by Artirlee    7326 and 7326
    V. A, 6. S., aad oaaaot be 8wd without fte 'pWli8;iOA.

          "TM8 does not ~ev.nB i llm when rpory         par-
    i.etSd froa ruaiai8#    a @loAd on the tit l and ? title
    ts the pzaporty again paseer iah private    ownorehip it
    will'paee lubjut    to the tu  lien whirl the Stat* say at
    that tiu   utoroo.~
            In addition to t-ii@ luthorlti*e eltd ln 0
80. O-&749j   ~ficm whloh ~8 hare quobd
to a TOW larl~ oaeo,?&nlm Y. Oruger ?.
reported in Ten8 Court o? Ippmale 01~11 Oaeoe, 3rd Nill~oa,
page U, from whiohra      quotm a8 f&wet
           Wn"January lb 1882, lpprllmt           orned oortain -1
    estate    in~tho oity oi Rouetcm, Tuae. oa Maroh 22, r0u0r-
    1 4,   lh ocold aad’ooara~rd tha ea~o to B. Golt~,          2. f.
    Boylqe and lppollre.         SUb8U@WA817, (Jeptaber 14, 1882,
    Qo1t.r and Borl@e cold aml oonre~ti their i~t~08t iA Oh.
    pw     rtr to l   ppolloa GiAAuth. On J~lr 1, ~1682,Ooltrr,
    Etorrmaa& Ulnauth ruduod             the property for tautioa fer
    the rear 1882, the aa~~eao~t           Bela l%aimt, or in the
    nana orb thsfr tendo?, fa~nio Y. Ur~gur             On JUAO 1, 1683,
         llu     Oinauth paid the tam8 80 ltieeerod. ior the feu
    i&       8taw     00~ntr  ud   0it~ - the etato and oountrtame
    beid     #97;56, and thr 8itr tu being #>OO. 80 theA broe@t
    thie euit to rooover of appe$lAAt the taxer 80 pa&d, and
    ?eOOV~rbd jUd&UAt the?rfOPr                 t Thr qtuetioa proeomtod
    iej Wore the elaiar of the eta P A, oo\raty mad oily for the
    tax.8 of l882 iAOUw.brSA8.8 Up00 the land? 'Ph. o0~8titutioa
    pm+deo       that, "Ph. anma1 U8r88WAt mad. U$IOA1and.d
    preporty 8lall      bo emehl      liea tbraoa,    and all property,
    both real amI pueoaA1, beloy$y             to any dolbpwnt tu-
    )q o rlball.be li8bl. to e&8=             ud ml. for th. D-At
    of all the tar.8       and pualtioe duo by lwh'd~liAqUOAt.'
    (Art6 8, SM. 15.) At~tha            data of the ro~t~~a~oo udr br
                                  ,.,


                                                                               483



BOA.   Paul   Bolt, pago 10


       lppollaxt, Oh        lnr in feroe providedas fofl(R$:
       *Them shall ba loriod           and ooIleetod aa annual divot
                       atat* tU Of rOU?-tSAih8 Of OA* QW lllt~
        WE%             raluo thereof         . . OA all real propmrty
        rltuated . . . in thfs et&; on the 1st day of Januq
        of eaoh and otery year.* (WA. Laws of 1881, p. 53)
         ‘All property shall W,liet*d          rer taxation botw8en
        January let md JAA~ let of laoh rear, rhea required
        by the aeeoeeor, with TOfW@AO@ to the pUa&itp hold
        or amod 011 the 1st day oi January in the ybar for
       rhioh the property 18 r4quirod to be listad or mn-
        dU.d. ADJ propinrt~ gurrheod or aoquirod oa tho
        let day of January shell ~ba lietod b or fop, Cba
        person purohaelng or aoquirlag it.’          T1. IY.4674) *The
        sollrotor of tame of oaoh oounty shall bagin the ool-
        lrotion     of the taxer on the let dar of Ootobor . . .*
        (Ii.   5. Art.4739.) lhdir further proririontithe tax
        roll ia not oompleted nor the raluo of the property
       listed finally deter&&d, until aster the eeoond Monday
        in Juno, aAd real estate oaMot be lxixxd aad sold for
       unpaid taxer       due thereon until Yaroh followllrg.Unquss-
       8iOAablJ under the provisions of the laws oitad, ap>el-
       lend, bein 8 he owner of the land OA the let day of
       January, 1s82, was liable pereorull7 for the taxx,e
       thueon for that year, thoughthe aamunt of maoh taxes
       wan to be eubeoqueAtly~0oortaiAed,and though oolliotion
       oould not be aado thereof bolroreOotober; for the law
       exprmsly pruvldaa that the tame- shall be ohmgas wainst
       tho person owning thr property on Jaauaq let. Worn thiA
       it    follows that     appelleo Oinnuth war not liable poreoaally
       for the said taxes,          he not having beoonm the ~bwaor  of tho
       land until after January I-,1881. Tbi8 boiq two, wo
       thinlrthe lien protidod by the oonsiitutioa            attaohoe at
       the time th+ liability is fixed by the etetute,            and is
       a~ iACtmbraAO*upon the land, though the amount             of the
       tues~la       not thoa fixed and dotomabmd. The eam of
       Harrlngton v. IIILillimd,        27 Mioh 271, is aaaIPingl;l iA OOA-
       rliot with the rule ham allllouaoed,          bu8 it 18 to be ob-
       served that the statute upoa whioh that droleioA wxe mxdx
       is WIeAiiflp         dii?OrOAi from ours.      The ease or Rand011
       t, Way, 4a i?,I. 517,loeme more in point.                In that oaeo
       Orovu, J.,       88idl   ‘It   follawe that at the timb of the OOA-
       reranoe of the Sam by the defwulaate to the plaintiff,
       the fommr, in oo~~eque~or           of tholr ownuehip,    had broom
       liable     for the payment of tho tax for the ourrukt year.
                                                                  464


EOA. Paul Eoli,   p-0   11


      That th0 timb whoa they baoua, 80 liabl0 was thr time
      of the ooapl0tion and dollvery of the rolls, although
      thr aAount of the tax was not a8oortainOd and fixrd
      for tvm Aoaths, yrt the roundatioa of the liAbility
      was oorplet0. Phsy omed the property at thOi.tiAo
  i   fixed by law for detrrminin,g   who should bo turd thero-
      for as owaor.  TTUO, if the tu had sot buA paid, tha
      land right har0 boea sold to latie?y it.     But this
      would h a r hem
                  e    a lalo to satie?y a liability o? the
      formr owaul whioh hr had failed to aieohar(o,        aad
      whloh thb law mekrs    a 110~ upon tke lard to prevent
      tho lore of the tu to thr publie.’
           WUAdu our eystba the tu   18 10ried oA the let daz
      of Sanuary ot eaoh year. lad the a8Oo88AoAt 18 made as
      of that date. although thr rOAdulne or lletlAa yrd
      TA&UAtiOAQ? th8,Dl'QDOTtY i8 iA ?aOt SUbSMWAtlY And..
      . . bn (Xmphaelr luppliOd1
            Ualeae the mmvl.Aont to Art1010 7151,not06 lbofo,
ju881?i08 AOW8 dlff0rent ooAoluefoAfrom that roaoh0d iA
our opinion &o. O-4749, we must a? neosseitp hold that thr
aAAA&lROAt  added by Senate Bill No, 126 18 unoonetitutioaal.
We are not prepared to hold that this aaeadmmt alt8re the
rule aanouaood   in our tornmr opinion No. O-4749.
          80~880 Bill No. 126 did not beooma8Sfeotlteuntil
April 7, 1913, and thus i? tho oonolueionelxprbe8ed aboro
be oorreot,this amendmnt to Artiole 7151 oporatr8 as a
rbloaeo or fOr(riveBOB8 to the OurIer o? the property as o?
tb.+ffootir0 date for the 1943 tax08, end ?or prior anb
lub$OquQat years undOr similar fart8 and olroumetano6,e, aad
is in violation of Artiolr VIII, Seotlon 10, supra, 0r our
GoAetltutioA.
           It 18 further Ob8Omad that this OmendAOAt pro-
tidoe that the owau shall be llablo for tax08 oaly up to
the time that th0 Onlied Stat88 5orOrnnbnt ~ay take OA option
to  buy, or up to the tine that he ray make an agrOOmOA8to
Ball to the Ualtrd Stat08 OOIorAWAt, neither of whfoh oroat
ihr llOAOAi Of oVAWWhip, *Aa UAdOr 8UOh OOntiAgOnOi~8 th0
privateowau would still b0 the emnor o? the proputy    as of
Januwyl. Thor0 is 110SOparab~~ or 8aring olauao in the Aot,
                                                                           465



    Eon. Paul Bolt,   pago U


    an& we are inolined   to the view that thlr alone uoulQ render
    the amendmeatinvalid and Iooporatite.      be that as it may,
    we a r elatio?Ied with our lonolurloru  lfpreoood, Iallopenbmt
    o? thlo ooment.
               Obtiouoly   with the rirr o? rellwi       thlo ammdaont
    of the poooibilIt~    a? ruanily rouatrr to Seot“f on 10 OS Art1010
    VIII of our Oanotltutloa,     It   $a deolared la the uur6onor
    olauoe that the lItuatIoa proa tin% the l~@iolatlon        oreateo
    and eonotituteo a publio oal           , an4 lroateo and oonotltuteo
    a publio oalulty     to thooo ooumt
                                     +     lo, tome aad villager    In
    whioh m&ohoondomnatlono ham been made ooowoary,           and are
    neooooafJ,  and whloh will bo rude aoarouq br roaoon o? tho
    pwuanoe or the prorent lfu br tho Uaftrd Stat08 Ootommoat.
              We ;W     It too olru ?o.r lrgvaont that tho t l
    o? oalamlty lj! the mlndo o? tho ?roaoro o? the Qonotitut9 oa
    IO not that typo deoluod      In thio Art.  10 l?e uaablo to
    oonoolrb how the oonbaaatloao? property by logal prooeoo
    end prooeduro or by roluataxy     rolo by the ownor eroater l
    publls oaluity,      Tho 10s~ or oalamlty,  l? say, lo to the
    IndlvIdUa& owner and not to tha OOUDO~     or olltloal    lub-
    dirlolon  thereo? la whioh the lon4 uj be Poeatod.        10 do
    not think thet privateright8 may br uilo tho oubjsot o? tho
    oalamitrla the tiow OS tho tramoro ot 4W Oonotitution          in
    lnoerblag thq oalamltr provision as an sorption        unilor whloh
    the Laglolattie    might ?or#Ire or romlt taxer.    We think: the
    lxwptioa    expreoorb in the Ooartitutlon   bar to 40 with the
    rerulta  from natural lam and not br thr ruenor o? man. Thlm
    ir borne out la the oaoe o? Jon08 1. WIlllam8, 45 9. W. (2&J
    130, ?roa whioh we quote a# ?olloror
               *1b are oomtrolned to bellerr  that thr oalaaitiea
         oonterplatod  by thr Oonotltution are thooe brought about
         by naturallau8oo . . ,
                “. . . It Ir clear that the tme of pub110 oalamit~
         rlthfa   the mania8 o? the language rmplopl IO oae due
         to utural oauoeo. . ,
               (r     . It may bo said that         leglelatlre   eon-
         l
         tnr a aad
               tio    ;
                                              the
                   iaterprotatioa
                               o? thiooonotitutional
         QrOvIOlOn, like the hlotory    of it8 l& o p tIolaupporto
                                                             ,




,
Hon. POti Bolt, pa&O 13


    the oOnoluolon as to its nooning rhioh ws have pn-
    r1ouo~ stated,   that ia, that a 'groat pub110 oala&tg*
    ri thin the aooniag or the Conrtitutlonmot be nno
    horiog lto origin in rim major 02 Aot o? 00a. . . .*
Theroioro, itio  our view that this deoleration sddo nothing
to fta disunity?ma nhatsror oonotitutionalobjeotion may
be validly lerlrd against this hot.
          ?urthitraorm,we are 0r the opiaion that 6. 3. 126
riolhte8 fseotioc2 or Article VIII of the constitution0r
this steta, said oeotion is 08 r0110w0:
             9. . . the legislaturrlal,       by general Louo, exempt
     fros taxation pub110 pro rty nood for pubLie ~urpooeo~
     lotual places or (of) ro rigiouo        worship, 9180 any property
     owned by a ohuroh or by 8 ltriotly         rellglouo oOa1ety for
     the exoluoive us0 as 8 dwelling plaoe Sor the ministry oi
     ouoh ohurah or religious         sooisty, and wnlotlyields no
     rotenue    whaterar to such churoh or nligiouo looiaty;
     praiided that suoh eteaption okall not extend to more)
     property    than is reasonablynaoeooary for a dwelling
     plaor an4 in no aveirtmore than one aora of iand: plaoeo
     of burial not held for private or ooryorate proiitl all
     buildings usad s1olusivr4          and ovmed by persons or ooooeia-
     tiono of poroono for sohool puiyoasa         aad the neososarp
     Zurnlture of aI1 sohoola and property uoed oxoluof~ely
     and reasOnably neoeeoary in oonduoting aulyoarooiation
     engaged in px~aaotlng tha roli&ouo,         eduoatlonalanb
     phyoioal bovelopmnt of boye, girls,           ouq  aen or YOU&
     womn operating       under a State or Natxonal organioatian
     of lika oharaotar; also L3s andowmant funds of-ouoh
     Lotitutiono oi learning acd religion not uaad rith a
     tlew to pro2i.t~ and when the 8me are invested         in bond8
     or mrtgoges, or in land ox other property which has
     bum and shall hereafter be bou&t in b ylu& inotilru-
      tiono under foraolooure wleo aade to oatlofy or proteot
      auoh bonds or aortgagoo,        that ouoh exonption of rash lOad
     au6 property shall ooltinue only for two,years ?tfteF the
     purohoo~ of the @ame at ouoh aale by auoh institutions
     and ~10 longer. and Institutions        of puraly public oharltyi
     and all lore ox&Wing          property irOn taxatkn other than
     %he property     above mantionrti 8hoU b null end void.*
      (~phaoio     ouppliod)
Lion.Paul Bolt, pagr y


            Thr manifert ~ur~ore of thir bill la to rmmpt
oertain property   froa taxation      und8r the olroPutanoer
therain &WOVibd, Mb tllll.88       it  18 8pOOifiOa1ly &XltiOJl8d
in SaotiW 2, Art1018    VIII      QWtOd   8bOV8,  My     attofqt      Of
the L8gi8~atUl-8t0 8XOslptit irOa kX&iW             i8 Ulld8rth8
expre88 t4m8 Of thir prOvi8iOn Of th8 COn8titutfOn ILULL
and void. Obwno      that the ~Oll8titUtiOll     d-8 not nmntion
pro~orty aoquirod br th. thit86 at8tO8 QOtOrIztn8nt              under
the OOnting8uOi88 melltiOn8din thir AOt 88 a 8UbjO8t                iOr
legi8latiT8 OX8mptiOn iW4 tU8tiOIS. H8IW it ml8
within the olarrif'itaation     Of “and 8u &W8 rxuaptiry
property  from taxation other than the property rboY8
montionod mhall bo null ant%roiQ.~
            #e aro furtbr      inolined   to the
                                          view th8t thir
bill ViOht.88 s*otioa 1 or Art1010 VIII or the bOR8titU-
tion, the ixqualand unirora &Ni8iOll, but w* prototit
a di8OU88iOn Or thi8 a8 the other ~EOti81On8 Or the Con-
8titution di8OU88.d by U8 8fiOrd  8tiiiOient ~Otra48 iOr
the oonolurionr reaohed.
          We are ther&mo   oon8trained to hold that Hi. 8.
No. 635 i8 not unoon8titutiona1, but that Y. B. Ho. .126,
uhloh tJlPeIld8
             Adi     7151, 6L.v. 3. c., i8 UUOOn8titUtiOMl.